Citation Nr: 1241301	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  09-07 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange exposure. 

2.  Entitlement to service connection for a lumbar spine disability, claimed as secondary to service-connected right and left knee disabilities.
  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from February 1969 to December 1972.

This appeal to the Board of Veterans' Appeals arose from December 2005 and June 2008 rating decisions.  In the December 2005 rating decision, the RO, inter alia, denied a claim for service connection for diabetes mellitus, to include as due to Agent Orange exposure.  In the June 2008 rating decision, the RO, inter alia, denied service connection for a lumbar spine disability, to include as secondary to service-connected right and left knee disabilities.  The RO also determined that new and material evidence had not been received to reopen a claim for service connection for post-operative pilonidal cyst.  

In January 2006, the Veteran filed a notice of disagreement (NOD) with the denial for service connection for diabetes mellitus.  In November 2008, he filed an NOD with the denial for service connection for a lumbar spine disability and with the decision declining to reopen the previously denied claim for service connection for post-operative pilonidal cyst.  A statement of the case (SOC) was issued in February 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in February 2009. 

In August 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO; a transcript of the hearing is of record.

In a December 2009 rating decision, the RO granted service connection for post-operative pilonidal cyst, representing a full grant of the benefit sought with respect to this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1977). 


The Board's decision addressing the claim for service connection diabetes mellitus is set forth below. The claim for service connection for a lumbar spine disability, to include as secondary to service-connected right and left knee disabilities, is addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required. 

As a final preliminary matter, the Board notes that in November 2012, the Veteran's representative filed a claim for service connection for ischemic heart disease.  It does not appear that this claim has yet been addressed by the RO.  As such, this matter is not properly before the Board, and is thus referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although diabetes mellitus is among the diseases recognized by VA's Secretary as among those etiologically associated with exposure to herbicides (to include Agent Orange), probative evidence does not establish that the Veteran's service was in an area in which Agent Orange is known to have been applied; there is also no evidence that he was stationed at an area where Agent Orange was sprayed, stored, or transported.

3.  Diabetes mellitus was not shown in service, or for years thereafter, and there is otherwise no competent evidence or opinion that there exists a medical nexus between the Veteran's current diabetes mellitus and service.





CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, to include as due to Agent Orange exposure, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.313 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R..
§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

A September 2005 pre-rating letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The December 2005 RO rating decision reflects the initial adjudication of the claim after issuance of the September 2005 letter. 

The Board notes that the Veteran has not been provided specific notice regarding VA's assignment of disability ratings and effective dates-in the event that the claim for service connection on appeal is granted.  However, in this case, the absence of such notice is not shown to prejudice the Veteran.  Because the Board herein denies the claim for service connection, no disability rating or effective date is being, or is to be, assigned.  Accordingly, there is no possibility of prejudice to the Veteran under the notice requirements of Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and non-VA treatment records, service personnel records, and responses to attempts to verify exposure to herbicides during the Veteran's period of service.  Also of record and considered in connection with the appeal is a transcript of the Veteran's August 2009 DRO hearing, as well as various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no further RO action on this claim, prior to appellate consideration, is required. 

The Board acknowledges that the Veteran has not been afforded a VA examination in connection with claim for service connection for diabetes mellitus on appeal.  However, as will be discussed below, given the facts pertinent to the claim, no such examination or medical opinion is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be presumed for certain chronic diseases, to include diabetes mellitus, that are manifested to a compensable degree within a prescribed period after service (one year for diabetes mellitus).  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Absent affirmative evidence to the contrary, there is now a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  Service in Vietnam for purposes of 38 C.F.R. § 3.307(a)(6)(iii) includes service on the inland waters of Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1196 (Fed. Cir. 2008).  However, service in the "blue waters" off the coast of Vietnam does not constitute Vietnam service under 38 C.F.R. § 3.307(a)(6)(iii).  Id.  

Furthermore, if a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including type 2 diabetes mellitus shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Thus, a presumption of service connection arises for these veterans (presumed exposed to Agent Orange) or, alternatively, a veteran without appropriate service (as described above) but with competent evidence of herbicide exposure, who develops one of the identified diseases.

The Veteran is seeking service connection for diabetes mellitus.  He essentially contends that he was exposed to Agent Orange while serving in the Navy, asserting that, while he was stationed in Guantanamo Bay, Cuba, Agent Orange was used to kill the weeds, small trees and brush in the fields where he would perform training exercises.  He also contends that he was exposed on ships returning from Vietnam on and from which he allegedly loaded and unloaded barrels of Agent Orange..

At no point has the Veteran alleged actual service in the Republic of Vietnam or in a ship off the coast of Vietnam, nor do his service records indicate service in the country of Vietnam or the contiguous waterways within the border of that country.  Hence, he is not entitled to a presumption of Agent Orange exposure.  In this case, there also is no evidence to support a finding of actual exposure.

In an October 2005 response to an information request, the National Personnel Records Center (NPRC) stated, that there were no records of the Veteran's exposure to herbicides.  In November 2005, the NPRC stated, "There is no evidence in this Veteran's file to substantiate any service in the Republic of Vietnam." 

In January 2008, the RO sent an electronic mail (email) to VA's Compensation and Pension (C&P) service, to attempt to verify the Veteran's claim of exposure to Agent Orange during service.  In February 2008, a reply was received from C&P service in which it was noted that, "the Department of Defense (DoD) list does not show any use, testing, or storage of herbicides at Guantanamo Bay, Cuba.  The Veteran seemed to be referring to some small-scale brush or weed cleaning activity around the base, but there is no record of such activity with DoD and no way to know the chemical content of any such claimed herbicide use.  Additionally, there is no record of herbicide storage or transportation in any Navy ship.  There is also no presumption of exposure of a second hand nature because of being on a ship that was near Vietnam."

In February 2009, the RO issued a memorandum in which it detailed the attempts that had been made to verify the Veteran's claimed exposure to Agent Orange.  The RO concluded that all attempts to verify his claimed exposure had been correctly followed, and exhausted, and that, "Further efforts are futile and based on these facts, we find that the record is not available."  

Here, notwithstanding the Veteran's assertions, the Board finds that the record presents no basis for finding that the Veteran was exposed to Agent Orange in service.  As such, there is, in turn, no basis for presumptive service connection on the basis of such exposure.

However, this does not end the Board's inquiry.  In this regard, when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir.1994).  In this case, as discussed below, the Board finds there is no other basis for an award of service connection for diabetes mellitus in this case. 

Here, the Veteran's service treatment records reflect no complaint, finding, or diagnosis pertinent to diabetes mellitus during service.  No abnormalities with respect to this condition were noted in the December 1972 report of medical history or the report of discharge examination. 

Post service, the first evidence of a medical diagnosis of diabetes mellitus is reflected in an October 1999 VA treatment record.  Subsequent VA and private treatment records confirm that the Veteran has type 2 diabetes mellitus.

Absent competent evidence indicating diabetes mellitus within one year of the Veteran's separation from service, the Board finds that service connection may not be awarded on a presumptive basis as a chronic disability defined in 38 C.F.R. § 3.309(a).  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability (i.e., 27 years in this case) is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Furthermore, there is no competent evidence or opinion even suggesting that there exists a medical nexus between the diabetes mellitus diagnosed so many years after the Veteran's discharge and any incident of service.  None of the medical treatment records reflect any such opinion or even comment to that effect, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.  Furthermore, on this record, VA is not required to obtain a medical opinion addressing the etiology of the Veteran's type 2 diabetes.

Generally, VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(4)(i) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran has demonstrated that he has a current disability (diabetes mellitus), but there is nothing to indicate that this disability may be associated with an event, injury, or disease in service.  As previously discussed, the Veteran himself does not contend that he experienced any symptoms related to this disability during service or for many decades after service.  Additionally, there is no medical or other persuasive evidence which suggests that the currently diagnosed diabetes mellitus is related to service.  

Moreover, in the absence of evidence of an in-service disease or injury, a remand of this case for an examination or to obtain an opinion as to the etiology of the Veteran's claimed diabetes mellitus would in essence place the examining physician in the role of a fact finder.  This is the Board's responsibility.  In other words, any medical opinion which provided a nexus between the Veteran's claimed diabetes mellitus and his military service would necessarily be based solely on the Veteran's current uncorroborated assertions regarding what occurred in service advanced in support of this claim.  The United States Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised on an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).  

Simply stated, referral of this claim for an examination or obtainment of a medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); 38 U.S.C.A. § 5103(a)(2) (West 2002 & Supp. 2012).  Therefore, VA has no obligation to obtain any medical opinion(s) commenting upon the etiology of the Veteran's claimed diabetes mellitus.  See 38 U.S.C.A. § 5103A(d); 3.159(c)(4); McLendon, 20 Vet. App. at 83.

Finally, as for any direct assertions by the Veteran and/or his representative that there exists a medical relationship between the Veteran's diabetes mellitus and service, the Board notes that the matter of the etiology of the disability here at issue is one within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran and his representative are not shown to be other than laypersons without the appropriate training and expertise, neither is competent to render a probative (i.e., persuasive) opinion on the medical matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, lay assertions of medical nexus have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for diabetes mellitus, to include as due to Agent Orange exposure, must be denied.  In reaching the conclusion to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for diabetes mellitus, to include as due to Agent Orange exposure, is denied.


REMAND

The Board's review of the record reveals that further RO action on the Veteran's claim for service connection for a lumbar spine disability is warranted.

Medical evidence reflects that the Veteran is currently diagnosed with lumbar spine degenerative joint disease and degenerative disc disease.  The Veteran contends that a lumbar spine disability is secondary to his service-connected right and left knee disabilities.  

A VA joints examination was performed in May 2008.  At that time, the examiner noted that current lumbar spine x-rays were markedly abnormal at L-L5 with either inflammatory arthritis, versus tuberculosis or possible metastatic bone disease.  The examiner commented that if the lumbar spine condition was inflammatory arthritis then this condition would be as likely as not related to the Veteran's previously diagnosed inflammatory arthritis of his knees, however, the condition may also be due to some other etiology as noted previously.  Thus, the examiner concluded that it would be mere speculation, at the present time, to infer that the Veteran's lumbar spine condition is due to his service-connected knee condition. 

A subsequent VA joints examination was performed in September 2009.  At this examination, the Veteran was diagnosed with lumbar spine degenerative joint disease and degenerative disc disease.  The examiner concluded that the degenerative arthritis of the lumbar spine is less likely as not caused by the rheumatoid arthritis.  The examiner explained that the lumbar spine problems are more commonly associated with long term wear and tear on the spine secondary to bending, lifting and weight bearing forces as opposed to rheumatoid arthritis.  

The Board notes, however, that neither VA examiner has addressed whether current lumbar spine disability is aggravated (i.e., worsened beyond natural progression) by the Veteran's service-connected right and left knee disabilities, as the Veteran has alleged.   See 38 C.F.R. § 3.310 (2012);  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995);  As the medical opinions obtained do not resolve the Veteran's claim, further medical opinion that addresses both causation and aggravation is warranted.   See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)  (holding that when VA seeks a medical opinion, it must obtain an adequate one, even where one was not legally required).      

Accordingly, the RO should arrange for the Veteran to undergo VA orthopedic examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection (as the original claim will be considered on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the Veteran to undergo further examination, the RO should obtain and associate with the claims file all outstanding VA medical records. The claims file currently includes outpatient treatment records from the Louisville VA Medical Center (VAMC), dated through October 2009; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Louisville VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran since October 2009, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the Veteran another opportunity to present information and/or evidence pertinent to the claim for service connection a lumbar spine disability, claimed as secondary to service-connected right and left knee disabilities.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the VCAA. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following actions:

1.  The RO should obtain from the Louisville VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since October 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record. 

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA examination, by an appropriate VA physician, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail. 

The examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater likelihood) that the Veteran's lumbar spine disability (a) was caused, or (b) is aggravated (worsened beyond natural progression) by his service-connected right and left knee disabilities.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.  

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


